Title: Henry Knox to Tobias Lear, 3 February 1793
From: Knox, Henry
To: Lear, Tobias



Dear Sir
[Philadelphia] Evening of the 3d Feby 1793

Of the numerous petitions referred by Congress to me, very few on the first blush, have the appearance of equity so strongly as the enclosed.
If the President would have the goodness to look at it, as his name is mentioned, he may perchance recollect something, which may be of service to a man, who states, that he did upon the strength of faith, perform good works for the United States, when they were in a weak and low condition. I am Yours affectionately

H. Knox

